        Case 1:21-cv-00251-N/A Document 1            Filed 05/25/21     Page 1 of 2




              UNITED STATES COURT OF INTERNATIONAL TRADE


 TEKNIK ALUMINYUM SANAYI A.S.

                     Plaintiff,                    SUMMONS

 v.                                                Court No. 21-00251

 UNITED STATES,

                     Defendant.



TO:   The Attorney General and the U.S. Department of Commerce:

       PLEASE TAKE NOTICE that a civil action has been commenced pursuant to
28 U.S.C. § 1581(c) to contest the determination described below.
                                                  /s/ Mario Toscano
                                                  Clerk of the Court



      1. Name and Standing of Plaintiff:

         Plaintiff in this action is Teknik Aluminyum Sanayi A.S. (“Teknik”). Plaintiff is a
         Turkish manufacturer of common alloy aluminum sheet (“CAAS”) and actively
         participated in the countervailing duty (“CVD”) investigation that is the subject of
         this action through submissions of factual information and argument. Plaintiff is an
         interested party within the meaning of section 771(9)(A) of the Tariff Act of 1930, as
         amended, 19 U.S.C. § 1677(9)(A). Plaintiff has standing to bring this action under 19
         U.S.C. § 1516a(d) and 28 U.S.C. § 2631(c). Therefore, it has standing to commence
         this action pursuant to 19 U.S.C. § 1516a(a)(2)(A)(i).

      2. Brief Description of Contested Determination:

         Plaintiff contests certain aspects of the final determination issued by the U.S.
         Department of Commerce, International Trade Administration (“ITA”), in its CVD
         investigation of Common Alloy Aluminum Sheet from Turkey, Case Number C-489-
         840 contained in Common Alloy Aluminum Sheet From the Republic of Turkey: Final
         Affirmative Countervailing Duty Determination and Final Affirmative Determination
         of Critical Circumstances, In Part, 86 Fed. Reg. 13,315 (Dep’t of Commerce Mar. 8,
         2021) and the resulting countervailing duty order. Common Alloy Aluminum Sheet

                                             1
         Case 1:21-cv-00251-N/A Document 1           Filed 05/25/21     Page 2 of 2




          from Bahrain, India, and the Republic of Turkey: Countervailing Duty Orders, 86
          Fed. Reg. 22,144 (Dep’t of Commerce Apr. 27, 2021) (“CVD Order”).

      3. Effective Date of Determination:

          The contested determination was issued by the Department of Commerce on March 1,
          2021.

      4. Notice of Contested Determination:

          The final countervailing duty determination was published on March 8, 2021. The
          CVD Order was published on April 27, 2021.



                                                 Respectfully Submitted,

                                                 /s/ Kristen S. Smith
                                                 Kristen S. Smith
                                                 Sarah E. Yuskaitis

                                                 SANDLER TRAVIS & ROSENBERG, P.A.
                                                 1300 Pennsylvania Avenue, N.W.
                                                 Suite 400
                                                 Washington, D.C. 20004
                                                 Tel: (202) 730-4965
                                                 Fax: (202) 842-2247

                                                 Attorneys for Plaintiff Teknik Aluminyum
                                                 Sanayi A.S.


Dated: May 25, 2021




                                             2
